COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JAVIER GONZALEZ,                              §               No. 08-19-00062-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                34th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20170D04716)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until August 14, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joe A. Spencer, Jr., the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 14, 2019.


       IT IS SO ORDERED this 18th day of July, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.